Exhibit 10.17 AMENDMENT NO. 1 TO CONVERTIBLE DEBENTURE SecureAlert, Inc. and SecureAlert Monitoring, Inc. (collectively the “Company”) entered into a debenture with the creditors listed below (the “Creditors”) on April 20, 2012 with a maturity date of July 31, 2012 in the principal amount of $2,500,000.00 with a “green shoe” option to raise an additional $500,000.00 (the “Debenture”).The parties to the Debenture have desire to extend the maturity date on the Debenture as follows: 1. Final Maturity Date: The parties hereto acknowledge and agree that the Final Maturity Date of the Debenture shall be extended from July 31, 2012 to August 31, 2012. 2. Interest:Simple interest shall accrue at a rate of eight percent (8%) per annum.Interest shall accrue from the date funds were received by the Company from each respective Creditor under the Debenture.All interest shall be due and payable in cash at the Final Maturity Date. In lieu of a cash interest payment, each Creditor has the right to convert all or any part of the interest amount into shares of Common Stock of the Company at a conversion price per share of $0.03 per Share. 3. Security:For the avoidance of doubt and in addition to the Security outlined in section #2.4 of this Convertible Debenture, Creditor(s) shall receive a first priority lien on the recently issued patent “United States Patent No. 8232876”.Company acknowledges that the patent listed above is covered by the existing Security Agreement. 4. Terms of Debenture: Except as provided herein the remaining terms of the Debenture shall be unchanged and fully enforceable by the parties hereto. IN WITHNESS WHEREOF, this Amendment No. 1 to Convertible Debenture has been duly executed and delivered as of July 31, 2012. SecureAlert, Inc.SecureAlert Monitoring, Inc. By:_/s/John L. Hastings, III By:/s/John L. Hastings, III John L. Hastings, III John L. Hastings, III President and CEO President (Remainder of Page Intentionally Left Blank) Page 1of 2 Creditor: Laemi Real Estates Inc. Address: Investment Amount: $500,000.00 By:/s/Hans-Jorg Gatt Laemi Real Estates, Inc. Hans-Jorg Gatt, Director 15 Neugasse .O. Box 424 By:/s/Christina Meusburger LI-9490 Christina Meusburger, Director Principality of Liechtenstein Creditor: Sapinda Holding BV Investment Amount: $500,000.00 By:/s/Dr. Peter Wiesing Sapinda Holding BV Dr. Peter Wiesing, Managing Director Attn: Herm Holding BV World Trade Center Schiphol Boulevard 127, A 3.14 The Netherlands Creditor: SAPINDA ASIA Limited Investment Amount: $1,000,000.00 By:/s/ Lars Windhorst Sapinda Asia Limited Lars Windhorst, Managing Director Rooms 803-4, 8/F Hang Seng Bank Building 200 Hennessy Road Wanchai Hong Kong Creditor: George Schmitt Investment Amount: $500,000.00 George Schmitt By:/s/ George Schmitt 554 Hamilton Way George Schmitt Pleasanton, CA 94566 Page 2 of 2
